Order entered October 9, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-01068-CV

                        IN THE INTEREST OF G.D.P., JR., A CHILD

                       On Appeal from the 296th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 296-30053-2018

                                            ORDER
       Before the Court is appellant’s motion for an extension of time to file her brief on the

merits. We GRANT the motion and extend the time to Monday, October 28, 2019. We

caution appellant that further extension requests in this accelerated appeal involving the

termination of parental rights will be disfavored.


                                                       /s/   BILL WHITEHILL
                                                             JUSTICE